Citation Nr: 1829429	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  10-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for back injury with fracture of T11-12 with kyphoscoliosis deformity of dorsolumbar spine (back disability) prior to April 26, 2013.  

2.  Entitlement to a rating in excess of 40 percent for back disability from April 26, 2013.  

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity lumbar radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity lumbar radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 26, 2013.



REPRESENTATION

Veteran represented by:	Christopher S. Chambers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1970 and in March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2012 and July 2015, the Board remanded the claims for further development.

In a December 2012 rating decision, the RO granted a separate rating for service connection for left and right lower extremity lumbar radiculopathy and assigned each a 10 percent rating.  The Board notes that the evaluation of separate ratings for neurological manifestations for the bilateral lower extremities is part and parcel of the underlying increased rating claim for a higher rating for the low back disability and will be considered throughout the entire appeal period.


FINDINGS OF FACT

1.  Prior to April 26, 2013, the preponderance of the evidence shows that the Veteran forward flexion of the thoracolumbar spine was greater than 30 degrees.

2.  From April 26, 2013, the Veteran's back disability consisted of IVDS which was manifested by incapacitating episodes having a total duration of at least six weeks in a year.

3.  Neuropathy of the bilateral lower extremities approximated no more than moderate incomplete paralysis of the sciatic nerve (or any other nerve) at any time during this appeal.

4.  Prior to April 26, 2013, the Veteran was not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2013, the criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1113; 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Code (DC) 5235-5243.

2.  Resolving reasonable doubt in the Veteran's favor, from April 26, 2013, the criteria for a 60 percent rating and no more for a back disability have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, DC 5235-5243.

3.  The criteria for an evaluation in excess of 10 percent for bilateral lower extremity neuropathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.124a, DC 8520.

4.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

i.  Back disability 

The spine is rated under 38 C.F.R. § 4.71a, DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula, a 40 percent rating contemplates forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (General Formula, Note 1).

Analysis

a.  Back disability prior to April 26, 2013

The Veteran contends that his back disability is more severe than the rating depicts.  See Statement in Support of Claim entered in Caseflow Reader in October 2007.  

In June 2007, the Veteran was seen for low back pain.  See Medical Treatment Record-Government Facility received in December 2007 at 4.  The Veteran had an old L2 vertebral compression fracture, advanced lumbar spondylosis, lumbar scoliosis, and degenerative arthritis in his knee.  See id. at 5.  The Veteran's weight bearing cartilage was preserved.  He had some elements of chondrocalcinosis.  See id. at 6.  In October 2007, the Veteran was administered facet joint injection for his pain.  See id. at 7.  

On December 4, 2007, the Veteran stated that since his accident, he has had back pain.  See Authorization for Release of Information received in December 2007.  As he aged, the pain became worse especially when sitting and walking.  The Veteran stated that the pain affected his job and eventually caused him to retire.  Additionally, because of the pain, the Veteran had to significantly reduce his physical activities. 

On December 15, 2007, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner performed an in-person examination.  The Veteran stated that he had muscular and sharp pain in his back.  There was no radiculopathy.  The Veteran took oxycodone and had epidural shots for his pain.  The examiner stated that the Veteran did not experience flare-ups, intervertebral disc syndrome (IVDS), ankylosis, spasms, tenderness to palpation, or incapacitating episodes.  He did not use an assistive device as a means of locomotion.  The Veteran's posture, gait, head position, spine curvature, and symmetry were all normal.  He experienced painful motion.  His straight leg raising test was negative.  The Veteran's pain affected his activities of daily living.  His flexion was to 90 degrees.  His extension, left and right lateral flexion and left lateral rotation were all to 30 degrees.  There was no change after repetition.  He experienced pain on extension at 30 degrees.  X-rays did not show vertebral fractures.  The examiner diagnosed the Veteran with a compression fracture L2 with traumatic disc disease T11-12 and L1-2.

In May 2008, the Veteran saw his private physician, Christopher A.  Reyher, M.D., for low back pain.  See Medical Treatment Record-Non-Government Facility received in February 2008 at 4.  The examiner noted the Veteran's flexion and lateral bending was about 10 to 12 degrees and extension was about eight degrees.  The Veteran did not experience severe pain.  See id.  The examiner diagnosed the Veteran with severe axial mechanical low back pain, history of an L2 vertebral body compression fracture, and posttraumatic degenerative spondylosis following a vertebral compression fracture.  

During his September 2011 Board hearing, the Veteran stated that he experienced pain, and he was unable to twist or lift.  See Hearing Transcript received in September 2011 at 3.  The Veteran further stated that the back disability had gotten much worse.  If he laid down, the pain would be 2/10, but if he walked on a hard surface for about 20 minutes, the pain would be 8/10.  See id. at 14.  The Veteran experienced daily incapacitating episodes that caused him to lie down.  See id. at 4.  The Veteran stated that he had epidural injections for his back and sciatica once or twice a year.  See id. at 10.  

In November 2011, the Veteran was seen for his low back pain.  See Medical Treatment Record-Non-Government Facility received in December 2011.  The Veteran's flexion was to eight degrees, extension to six degrees, left and right lateral bending was to four and five degrees, respectively, and left and right lateral rotation was four and six degrees, respectively.  See id.  

In October 2012, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his back pain was moderate to severe, achy, and aggravated by prolonged standing, sitting, walking, lifting, and bending.  The Veteran stated that due to his severe back pain, he laid down most of the day.  While lying down, he watched television, worked on a laptop computer, and used the internet.  When his back pain was not severe, he was able to play six holes of golf with a cart, visit friends, and sometimes was able to go to the movies.  He could drive short distances and do light housework.  

The examiner confirmed the Veteran's back injury with fracture T11-12 and L1-2 with kyphoscoliosis deformity of dorsolumbar spine, lumbar degenerative joint disease (DJD) or degenerative disc disease (DDD), and lumbar radiculopathy of the right lower extremity.  The Veteran experienced flare-ups.  During flare-ups, the Veteran laid down and was unable to perform physical weight bearing activities until the severe pain lessened.  The Veteran's flexion was to 40 degrees with painful motion beginning at 40 degrees.  His extension and right and left lateral flexion were to 20 degrees with painful motion beginning at 20 degrees.  His right and left lateral rotation was to 15 degrees with painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive motion with no change of ROM.  He did not experience additional limitations.  However, he experienced functional loss and/or functional impairment which resulted in less movement than normal, pain on movement and interference with sitting, standing, and/or weight-bearing of the back.  He also experienced localized tenderness or pain to palpation for joints and/or soft tissue of the back.  He did not experience guarding or muscle spasms nor did he use an assistive device as a means of locomotion.  The Veteran's muscle strength was normal with no muscle atrophy.  His reflexes were normal and straight leg testing was negative.  The Veteran experienced radiculopathy in his left and right lower extremities.  He had no other neurological abnormalities.  He had IVDS; however, he did not have any incapacitating episodes over the past 12 months.  His functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging showed arthritis and vertebral fracture, neural foraminal stenosis at L5-S1, an annular tear at L4-L5, vertebral body compression fracture with degenerative spondylitic changes above and below the fracture site.  The Veteran's back condition impacted his activities of daily living.

Based on the evidence of record, the Board finds that prior to April 26, 2013, a rating in excess of 20 percent for a back disability is not warranted.  

The Board has carefully reviewed the medical opinions and finds the VA examiners' opinions to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The VA examinations were thorough and adequate and provided a sound basis upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant history, solicited information regarding the Veteran's activities, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, the more probative medical opinion weighs against an increase.

The Board notes that the private examinations noted flexion of 10 to 12 and eight degrees which correlates to a 40 percent rating.  However, the VA examiners noted flexion of 90 and 40 degrees which correlates to a 20 percent rating.  The Board finds that his disability picture more nearly approximates a 20 percent rating.  During the December 2007 examination, the Veteran did not experience flare-ups, IVDS, ankylosis, spasms, tenderness to palpation or incapacitating episodes.  Additionally, his gait, posture, head position, spinal curvature, and symmetry were all normal.  During the October 2012 examination, the Veteran stated that he could play six holes of golf with a cart, visit friends, and sometimes was able to go to the movies.  He could drive short distances and do light housework.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  The Board notes that the VA examination reports show that there was no additional limitation with repetitive motion but there was evidence of pain.  The October 2012 examiner noted that the Veteran had some functional loss/impairment which resulted in less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing of the back.  Although the Veteran experienced additional functional limitation, the loss in range of motion is not commensurate with that for the next higher rating.  Based on the evidence, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and limitation of motion that the Veteran experienced due to his back disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered the Veteran's lay and buddy statements regarding the severity of his back disability.  However, as lay persons, the Veteran and his wife do not have the training or expertise to render a competent opinion which is more probative than the VA examiners' opinions on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the lay opinions by themselves are outweighed by the VA examiners' findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, the Board finds that prior to April 26, 2013, the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a rating in excess of 20 percent.

b.  Back disability from April 26, 2013

In April 2013, a physical therapist noted the Veteran's flexion to be 30 degrees with objective pain at 20 degrees, extension to zero, right and left rotation to 20 degrees, and right and left side bend to eight and ten degrees, respectively.  See VA Examination entered in Caseflow Reader in May 2013.  The Veteran experienced sciatic episodes about once per month and numbness on his left.  Regarding the Veteran's gait, there were no signs of deviation.  The Veteran could perform toe and heel walks and balance.  The Veteran's muscle strength was 4/5.  His right and left straight leg raising test was negative.  The Veteran did not use an assistive device for locomotion.  

In May 2013, the Veteran submitted an examination.  See VA Examination received in May 2013.  The Veteran experienced functional loss due to his back disability.  He experienced less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, and interference with sitting, standing and/or weight-bearing.  He also experienced localized tenderness or pain to palpation for joints and/or soft tissue and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran experienced IVDS at least one week but less than two weeks occurring five to six times a year.  Daily bedrest with heat and message helped to alleviate the pain.  The Veteran's severe pain prevented him from lifting heavy weights, but he could lift light to medium weights.  He was unable to walk more than half a mile without increasing pain.   

In December 2014, an MRI was taken of the Veteran's lumbar spine.  See Medical Treatment Record-Non-Government Facility received in October 2015 at 1.  The examiner stated that there was no change from the prior study except for the suggestion of a small central disc protrusion at L4/5 on the axial images.  See id. at 2.

In October 2015, the Veteran was seen for low back pain.  See STR-Medical received in November 2015 at 33.  The Veteran stated that he experienced pain in his low back and right lower extremity.  He described the pain as a severe burning aching tender pain.  It was 9/10 on the visual analog scale.  The pain worsened when he walked or sat for prolonged periods of time.  Lying down, flat message with heat, and pain medication improved the pain.  See id.   The examiner diagnosed the Veteran with wedge compression fracture of second lumbar vertebra body and lumbar spondylosis with radiculopathy.  See id. at 36.  The pain prevented him from sitting more than an hour and standing for longer than half hour.  Because of the pain, his normal night's sleep was reduced.  His pain restricted all forms of travel and his social life.  The pain gradually worsened.  

In March 2016, the Veteran's exhibited muscle spasms due to his low back pain.  See Medical Treatment Record-Non-Government Facility received in June 2017 at 58.  He had pain on motion.  Straight leg raising test and contralateral straight-leg tests were negative.  See id.   

In August 2017, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran reported pain at the thoracolumbar junction and the top of his buttocks.  The pain radiated, burning pain down his lateral thighs.  He had injections that worked well but, now, had diminished effects.  The pain was relieved by lying down.  There was worsening pain with standing, walking, and sitting.  He struggled with balance but not weakness.      

The examiner confirmed the Veteran's degenerative arthritis of the spine, IVDS, vertebral fracture, and scoliosis.  The Veteran reported flare-ups.  He experienced functional loss or functional impairment of the back which prevented him from performing heavy activity.  The Veteran's flexion was to 30 degrees; extension to 10 degrees; and right lateral flexion and rotation were all to 15 degrees.  The Veteran's abnormal ROM contributed to functional loss.  The examiner noted pain on rest or non-movement.  The examiner noted pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the Veteran's lumbar paraspinal muscles.  The Veteran could perform repetitive use testing with at least three repetitions and did not experience additional functional loss.  He was not tested immediately after repetitive use over time or during a flare up.  Therefore, the examiner was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or during a flare up.  The Veteran did not experience guarding, muscle spasms, or ankylosis.  The factors contributing to the Veteran's disability included instability of station, disturbance of locomotion, and interference with sitting and standing.  He had normal muscle strength with no muscle atrophy.  He also had normal reflex and sensory exams.  The Veteran's straight leg testing was negative.  He experienced mild right and left lower radiculopathy.  He did not have any other neurologic abnormalities or findings related to his back condition such as bowel or bladder problems/pathologic reflexes.  The Veteran had IVDS; however, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use an assistive device as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's back condition.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  Diagnostic testing showed prior L2 compression fracture with approximately 50 percent height loss.  There was a rotoscoliosis centered at L2-3, 8 mm retrolisthesis L2 on L3, severe disc space narrowing at L1-2 and L2-3, large bridging osteophytes at the left at L2-3, and minor spurring at other levels.  

Based on the evidence of record, the Board finds that a 60 percent rating and no more is warranted.  The Board notes that the Veteran's private and VA examiners noted IVDS.  The private examiner stated that the Veteran experienced IVDS at least one week but less than two weeks occurring five to six times a year requiring bed rest and use of heat and message to relieve the pain.  The VA examiner stated that the Veteran did not have any acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  However, as stated above, the Veteran had been receiving treatment from his physician which included injections and additionally, the evidence of record noted that the Veteran's disability required bedrest in order to relieve pain.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffers from incapacitating episodes having a total duration of at least six weeks per year in a 12-month period as required for a 60 percent rating under current DC 5243.  Thus, the preponderance of the evidence shows that a 60 percent rating, but no higher, is warranted from April 26, 2013.

ii.  Peripheral neuropathy of the right and left lower extremities

The Veteran's right lower extremity neuropathy is rated as 10 percent disabling from January 20, 2009, and his left lower extremity neuropathy is rated 10 percent disabling from April 7, 2011.  Both are rated under DC 8520.

Under DC 8520, paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Analysis

In June 2007, the Veteran's private physician, Dr. Reyher, saw the Veteran for his low back pain.  See Medical Treatment Record-Government Facility received in December 2007 at 4.  The Veteran did not experience numbness or weakness in his extremities.  See id.  Sensory exam and ROM were intact to light touch throughout all four extremities.  

In January 2009, an examiner diagnosed the Veteran with lumbar radiculopathy down the right lower extremity.  See Medical Treatment Record-Non-Government Facility received in January 2010 at 8; see also Medical Treatment Record-Non-Government Facility received in July 2012 at 7.

In May 2010, the Veteran was seen for his low back pain.  See Medical Treatment Record-Non-Government Facility received in February 2008 at 17.  The examiner noted back pain radiating into the Veteran's buttocks and his left lower extremity.  The Veteran had normal motor strength throughout his lower extremities.  See id.  In April 2011, the Veteran was administered a corticosteroid injection for his low back pain and severe right lower extremity pain.  See id. at 28.  

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his neuropathy.  The examiner diagnosed the Veteran with bilateral lumbar radiculopathy.  The Veteran did not experience constant pain in his extremities.  He experienced right and left lower extremity mild intermittent pain, numbness, and paresthesias and/or dysesthesias.  His upper extremities were normal.  His reflexes; radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerve; upper, middle and lower radicular group were all normal.  Muscle strength was normal with no muscle atrophy.  The Veteran had decreased sensation in his right lower leg/ankle and foot/toes; however, his gait was normal, and he did not use an assistive device for locomotion.  The Veteran had tropic changes in his bilateral feet consisting of smooth shiny skin with loss of hair.  The Veteran experienced mild incomplete paralysis on his sciatic nerve on both his right and left extremities.  His other nerves were normal.  The Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  He did not have any scars, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

In May 2013, the Veteran submitted an examination.  See VA examination received in May 2013.  The Veteran experienced severe sciatic nerve pain on both sides.  He had episodes occurring five to six times per year lasting seven to ten days.  

In August 2017, the Veteran was afforded a VA examination to determine the severity of his peripheral neuropathy.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran was noted as being right hand dominant.  The Veteran reported pain at the thoracolumbar junction and the top of his buttocks.  The pain radiated down his lateral thighs.  

The examiner confirmed the Veteran's bilateral lower extremity radiculopathy.  The Veteran did not experience constant pain or numbness.  However, he experienced intermittent mild pain and paresthesias and/or dysesthesias in his left and right lower extremities.  The Veteran's muscle strength was normal, and he did not experience muscle atrophy.  He also had normal reflex and sensory exams.  His gait; radial, median, ulnar, musculocutaneous, circumflex, long thoracic nerves; and upper, middle, and lower radicular groups were all normal.  Additionally, the Veteran's external and internal popliteal, musculocutaneous, anterior and posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve in the thigh and ilio-inguinal nerves were all normal.  The Veteran had right and left mild incomplete paralysis of the sciatic nerve.  He did not have trophic changes.  The Veteran did not use an assistive device as a normal mode of locomotion, and his functioning was not so diminished that amputation with prosthesis would equally serve him.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

The Board finds that initial ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathy is not warranted.  

The Board notes that the private examiner noted severe sciatic nerve pain on both sides.  However, after carefully reviewing the medical opinions, the Board finds the opinion of the VA examiner to be more probative than the Veteran's private opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the relevant history, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Thus, the more probative medical opinions weigh against an increase.

The Board finds that the Veteran's lower extremity neuropathy was manifested by mild intermittent pain and paresthesias and mild incomplete paralysis on his sciatic nerve.  Additionally, he experienced right and left lower extremity mild intermittent pain, numbness, and paresthesias and/or dysesthesias.  The Board notes that during his October 2010 VA examination, the Veteran experienced tropic changes which included smooth shiny skin with hair loss.  He had decreased sensation in his right lower leg/ankle and foot/toes.  However, during both VA examinations, the Veteran's muscle strength was normal, and he did not experience muscle atrophy.  He also had normal reflex and sensory exams; radial, median, ulnar, musculocutaneous, circumflex, long thoracic nerves; and upper, middle, and lower radicular groups.  Additionally, the Veteran's external and internal popliteal, musculocutaneous, anterior and posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve in the thigh and ilio-inguinal nerves were all normal.  The Board finds that the Veteran's symptoms do not reach the higher-level rating of "moderate."  

Accordingly, the Board finds that entitlement to initial ratings in excess of 10 percent for bilateral peripheral neuropathy is not warranted.

III.  TDIU on a schedular and extra-schedular basis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

With regard to an extraschedular rating, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis 

In December 2007, the Veteran stated that due to his service-connected disabilities, he was unable to secure or follow substantially gainful employment.  See VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability received in July 2012.  

Prior to April 30, 2013, the Veteran was service connected for a back disability rated at 20 percent effective September 27, 1974; anxiety rated at 30 percent from August 30, 2011; right lower extremity lumbar radiculopathy associated with a back disability rated at 10 percent effective January 20, 2009; and left lower extremity associated with a back disability rated at 10 percent effective April 7, 2011.  Prior to August 30, 2011, the Veteran's overall rating was 40 percent.  The Veteran did not meet the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).  Therefore, TDIU is not warranted on a schedular basis. 

From August 30, 2011 to April 25, 2013, the Veteran's overall rating was 60 percent.  For the purposes of determining TDIU eligibility, the Veteran's disabilities, being of common etiology, are considered as one disability, which combine for a rating of 60 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a). 

The Veteran completed four years of college and attended seminars and occasional management and technical programming classes.  See VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability received in July 2012.  Since becoming too disabled to work, the Veteran had two months of futures trading classes which he claimed resulted in net financial loss.  He was also unable to handle the hours.  The Veteran noted that he last worked full-time, in a managerial position, from July 1975 to August 2002.  From August 2002 to August 2007, he worked part-time, also in a managerial position, and in August 2007, he become too disabled to work.

In June 2007, the Veteran was seen for low back pain.  See Medical Treatment Record-Government Facility received in December 2007 at 4.  The examiner stated that the back pain seemed to worsen when the Veteran sat down.  It improved when he was standing, walking, or lying supine.  See id.  

In August 2007, the Veteran submitted a statement from his former employer.  See Correspondence received in January 2013.  The correspondence documented and clarified the Veteran's work and pay arrangements for his then upcoming separation.  

In December 2007, the Veteran was afforded a VA examination to determine the severity of his back disability.  The examiner stated that the disability affected the Veteran's occupation.  The Veteran worked as a data processor, but in August 2007, he retired due to difficulty sitting.  

In May 2008, the Veteran was seen for low back pain.  See Medical Treatment Record-Non-Government Facility received in February 2008 at 4.  The Veteran stated that he could sit for about 20 minutes and could not perform any significant lifting or walking, especially on hard surfaces like concrete, wood, or asphalt.  

During his September 2011 Board hearing, the Veteran stated that he had renal cancer in 2005.  See Hearing Testimony received in September 2011 at 3.  After cancer surgery and radiation, he tried but was unable to work.  See id. at 19.  He stated that his medication had "doubled up," and he was having bleeding and control issues.  He was also afraid of passing out in the restroom.  See id.  So, in August 2007, the Veteran retired from his job.  See id.

In February 2012, a Social Security Administration Administrative Judge concluded that the Veteran had been disabled since September 2007.  See Medical Treatment Records-Furnished by SSA received in October 2012 at 6.  The judge noted the Veteran's severe impairments to include degenerative disc disease of the lumbar spine, degenerative joint disease, gout, and history of colorectal cancer.  See id. at 3.  The judge further noted that the Veteran had the residual functional capacity to perform sedentary work as defined in 20 C.F.R. 404.1567(a), except that he had significant exertional and non-exertional limitations, and could not sustain or maintain an eight-hour workday, 40-hours workweek, or equivalent work schedule, on a regular and continuing basis.  See id.  

In October 2012, the Veteran was afforded a VA examination to determine the severity of his back disability, peripheral neuropathy, and psychiatric disorder.  The Veteran stated that due to his severe back pain, he had to lie down for most of the day.  While lying down, he watched television, worked on a laptop computer, and used the internet.  The Veteran could play six holes of golf with a cart.  He visited friends and sometimes could go to the movies.  The Veteran could drive short distances.  He was also able to do light housework.  The examiner noted that the back disability and neuropathy had an impact on the Veteran's ability to do a physically demanding job with prolonged standing, walking, and lifting.  However, the Veteran would be able to do a sedentary job with restrictions, for example, work done at home that would allow him the ability to lie down.

Due to his psychiatric disability, the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner stated that the Veteran's disability caused excessive worrying, poor concentration, and forgetfulness.  Additionally, the Veteran's poor sleeping would interfere with his ability to learn new tasks at work.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In April 2013, the Veteran submitted a statement from his former employer.  See Third Party Correspondence received in May 2013.  The Veteran worked in a managerial positon but due to his pain, medication, and frequent back rests, the vice president suggested a reduced hour, work-at-home option that would take the veteran out of the travel schedule and the need to be in the office environment.  In 2007, the Veteran's condition progressively worsened to a point where he needed bed rest and strong narcotics.  This made it very difficult to continue his job requirements, and he was phased out of his position.  See id.  

Based on the evidence of records, the Board finds that the Veteran's disabilities did not precluded him from all forms of employment.  

The Board notes that the VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA considered non-service connected disabilities (gout and renal cancer) as the primary reason for awarding the Veteran unemployability.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to TDIU.  

Although the Veteran was precluded from performing his previous employment, both the SSA judge and the October 2012 VA examiner noted that the Veteran was not precluded from performing sedentary employment.  Thus, the medical evidence of record is against a finding that the Veteran's service-connected disabilities prevented him from being able to obtain and secure substantially gainful employment.  Also, during his September 2011 Board hearing, the Veteran testified that his non-service connected renal cancer and the double medication he took for its residuals, contributed to his retirement.  

While the Board does not doubt that the Veteran's disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment based on his occupational background and level of education.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not indicate that the Veteran was rendered unemployable because of his service-connected disabilities.  Therefore, entitlement to TDIU on a schedular basis is denied.  Additionally, the Board finds that referral to the VA Director of Compensation Service for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).


ORDER

Prior to April 26, 2013, entitlement to a rating in excess of 20 percent for a back disability is denied.

From April 26, 2013, entitlement to a 60 percent rating and no more for a back disability is granted.  

Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity neuropathy is denied.  


Entitlement to TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


